[Cite as State ex rel. Russo v. Tibbals, 2012-Ohio-158.]


          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 97190




                          STATE OF OHIO, EX REL.,
                             VINCENT RUSSO
                                                                   PETITIONER

                                                       vs.

                          WARDEN TERRY TIBBALS
                                                                RESPONDENT




                                     JUDGMENT:
                                 PETITION DISMISSED


                                        Writ of Habeas Corpus
                                         Motion Nos. 447890
                                          Order No. 451175


    RELEASED DATE: January 13, 2012
FOR PETITIONER
Vincent Russo
26958 Schady Road
Olmsted Falls, OH 44138

ATTORNEY FOR RESPONDENT

Jerri L. Fosnaught
Assistant Attorney General
Criminal Justice Section
150 East Gay Street, 16th Floor
Columbus, Ohio 43215
KATHLEEN ANN KEOUGH, J.:

     {¶ 1} Petitioner, Vincent Russo, avers in his petition that he is a

prisoner at Mansfield Correctional Institution (“ManCI”) where respondent is

the warden. Russo also avers that ManCI is in Richland County. Russo

claims that his sentence expired on August 19, 2011 and requests relief in

habeas corpus to compel respondent to release Russo immediately. On the

day Russo filed his petition in habeas corpus, he also filed a “notice of

transfer” indicating that he would be transferred to the Cuyahoga County

Jail on or about August 17, 2011.

     {¶ 2} Respondent has filed a motion to dismiss.   Russo has not opposed

the motion.

     {¶ 3} Attached to the motion to dismiss is a copy of Russo’s “Expiration

of Sentence” form including the signatures of both respondent and Russo.

The form indicates that Russo was released on August 19, 2011. Compare

State ex rel. Womack v. Marsh, 128 Ohio St.3d 303, 2011-Ohio-229, 943
N.E.2d 1010 (the court of appeals may take judicial notice of an entry

attached to a judge’s motion to dismiss supporting the judge’s claim that an

action in mandamus is moot). Respondent also argues that this action is

moot because Russo is not in custody. As noted above, Russo acknowledged

in his “notice of transfer” that he was transferred to Cuyahoga County Jail.

We agree, therefore, that he is no longer in respondent’s custody.

      {¶ 4} Additionally, Russo was required to file any action in habeas

corpus against respondent in Richland County. “This court does not possess

the authority to order the release of a person from prison unless the prison

lies within our territorial jurisdiction, which is Cuyahoga County.”

(Citations   omitted.)      Thomas    v.   Tibbals,   8th   Dist.    No.   97519,

2011-Ohio-6087, 2011 WL 5869771¶ 2.        The lack of territorial jurisdiction

provides another basis for dismissing this action.

      {¶ 5} Accordingly, respondent’s motion to dismiss is granted.    Petitioner

to pay costs. The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).

      Petition dismissed.


KATHLEEN ANN KEOUGH, JUDGE

MARY EILEEN KILBANE, P.J., and
SEAN C. GALLAGHER, J., CONCUR.